Citation Nr: 1817470	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana
 
 
THE ISSUES
 
1. Entitlement to an increased rating for prostatitis with urethritis, currently evaluated as 10 percent disabling. 
 
2. Whether the overpayment of VA nonservice-connected pension benefits in the amount of $18,487 was validly created.
 
3. Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $18,487.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from March 1969 to October 1970. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington which denied entitlement to an increased rating for prostatitis with urethritis; and an April 2012 decision by the Milwaukee, Wisconsin RO which denied entitlement to waiver of recovery of an overpayment of nonservice connected pension benefits.

The issue of entitlement to waiver of recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $18,487 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 
 
 
FINDINGS OF FACT
 
1. In November 2009, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to an increased rating for prostatitis with urethritis.
 
2. An overpayment of nonservice-connected pension benefits totaling $18,487 was created, in part, due to the Veteran's continued acceptance of nonservice-connected pension payments during a period when he had actual or constructive knowledge that he was not entitled to such benefits.
 
 

CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of an appeal regarding a claim of entitlement to an increased rating for prostatitis with urethritis have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
2. An overpayment of VA nonservice-connected pension benefits in the amount of $18,487 was validly created. 38 U.S.C. §§ 1506, 1521, 5112 (2012); 38 C.F.R. §§ 1.911, 1.962, 3.271, 3.272, 3.273, 3.277, 3.500, 3.660 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Prostatitis with urethritis
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in November 2009 the appellant's representative requested to withdraw the appeal as to the issue of entitlement to an increased rating for prostatitis with urethritis. Given that request there remains no allegation of error of fact or law for appellate consideration as concerns that issue. Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.
 
Whether the overpayment was validly created
 
VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, these notice and assistance requirements are not applicable to cases involving overpayment and indebtedness. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present oral and written arguments and evidence in support of his challenge to the validity of the debt in question.

The Veteran contends that the overpayment of $18,487 was not validly created. In this regard, he argues that VA's continued payment of nonservice-connected pension benefits constituted sole administrative error, in that the Veteran notified VA in December 2009 that he was going to begin receiving Social Security disability income. Therefore, he argues that when VA did not take any action to change his benefits, he reasonably assumed that he was entitled to the continued payment of nonservice-connected pension at the same rate. 
 
The preliminary determination in this appeal concerns the validity of the debt. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98. The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper, 1 Vet. App. at 434.
 
An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C. § 5302; 38 C.F.R. § 1.962. Applicable to pension benefits, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income, which includes payments by the Social Security Administration. 38 C.F.R. §§ 3.271 (g), 3.273.
 
Where an award of benefits is erroneous, the effective date of an erroneous award of VA benefits may be the date of last payment if the award is due solely to VA's own administrative error or error in judgment. 38 U.S.C. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2). In that case, "[w]hen an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson v. West, 13 Vet. App. 495, 499 (2000). Sole administrative error connotes the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 
 
An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge." Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOPGC Prec. 2-90 (Mar. 20, 1990)). Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.
 
A beneficiary is charged with knowing the rules governing compensation. Dent, 27 Vet. App. at 382 (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)). "Knowledge" is "[a]n awareness or understanding of a fact or circumstance; a state of mind in which a person has no substantial doubt about the existence of a fact." See BLACK'S LAW DICTIONARY 950 (9th ed. 2009). A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person." Dent, 27 Vet. App. at 380.
 
In this case, the Veteran was awarded nonservice-connected pension benefits in August 2007. In September 2007, a letter was sent to the Veteran informing him that his award amount had been calculated based on his report that he had no income. He was informed of his responsibility to notify VA of any changes in his income, "e.g., ... Social Security benefits." The letter further asked the Veteran to read an enclosed VA Form 21-8768, which contained important information about the right to receive nonservice-connected pension benefits. 

In December 2009, the representative submitted a copy of a Social Security award letter indicating that Social Security disability benefits would begin in December 2009, to the Indianapolis, Indiana RO. Nonetheless, VA continued to pay the Veteran nonservice-connected pension at the previous rate. In November 2011, the Veteran submitted an Improved Pension Eligibility Verification Report wherein he again reported that he had begun receiving Social Security disability income in December 2009. Thereafter, the Veteran was notified that his disability pension award was suspended based on his Eligibility Verification Report and the results of an April 2011 inquiry with the Social Security Administration. In December 2013, the Veteran was notified that as a result of the change he had been overpaid $18,487 more than he was entitled to receive.
 
As noted above, VA had notice of the Veteran's initial Social Security disability award in December 2009. Sole administrative error, however, entails no knowledge or fault on the part of the debtor. See Jordan, 10 Vet. App. 171. Here, the Veteran was notified that a change in his income would affect his entitlement to nonservice-connected pension benefits.  Despite knowing this the appellant continued to accept an unreduced pension benefit even though VA wrongly failed to adjust the amount due. In this regard, the United States Court of Appeals for Veterans Claims has held that a valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, yet continued to accept the higher amount of compensation benefits. See Dent, 27 Vet. App. at 384. 
 
Even to the extent that the Veteran was not in fact aware that he was not entitled to ongoing nonservice-connected pension benefits, he had constructive knowledge of that fact. In this regard, the Veteran was explicitly notified in September 2007 that receipt of Social Security income would affect his entitlement to the benefits in question. Moreover, the Veteran had constructive knowledge of the rules governing pension benefits. Id. at 382. Thus, the preponderance of the evidence supports the conclusion that the Veteran knew or should have known that he was not entitled to the full amount of nonservice-connected pension benefits that he continued to receive after he began receiving Social Security disability benefits. 
 
Based on the foregoing, the preponderance of the evidence supports finding that the Veteran received monetary benefits to which he was not entitled and that the erroneous payments were not solely a result of VA administrative error. The overpayment was therefore properly created and the Veteran's appeal in this regard is denied.
 
 
ORDER
 
The claim of entitlement to an increased rating for prostatitis with urethritis is dismissed.
 
An overpayment of nonservice-connected pension benefits in the amount of $18,487 was properly created.
 
 
REMAND
 

The issue of entitlement to waiver of recovery of the validly created debt requires additional development. The most recent Financial Status Report associated with the claims folder was completed in December 2011. While it is evident that some amount of the overpayment has been recouped there is no evidence detailing the amount of the debt which remains. The record is thus insufficient to inform the Board's judgment on such issues as whether collection of the indebtedness would be against the principals of equity and good conscience, or whether recovery would deprive the debtor or his family of basic necessities. 38 U.S.C. § 5302 (c) (2012); 38 C.F.R. § 1.963 (a) (2017). Remand is therefore required to obtain current information regarding the Veteran's financial status and the balance of the debt.
 
Accordingly, the case is REMANDED for the following action:
 
1. Provide the Veteran with a Financial Status Report (VA Form 5655), and request that he complete and return the form. 
 
2. Conduct an audit of the overpayment of nonservice-connected pension benefits, and prepare a memorandum reporting any remaining balance of the debt.
 
3. After undertaking any other development deemed appropriate, readjudicate the issue of appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


